In an action to foreclose a mortgage, the defendants Morway Builders and Developers, Inc., and Desmond D’Souza appeal from an order of the Supreme Court, Nassau County (O’Connell, J.), dated August 27, 2001, which denied their motion for leave to renew a prior motion to vacate a judgment entered against them upon their default in answering.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellants’ motion for leave to renew, as they offered no reasonable explanation as to why the alleged “new” evidence was not submitted with the prior motion (see CPLR 2221 [e]; Tri-State Consumer Ins. Co. v Singh, 297 AD2d 349; Feldstein v Rounick, 295 AD2d 400). Santucci, J.P., Feuerstein, O’Brien and Schmidt, JJ., concur.